department of the treasury internal_revenue_service o o washington d c aug set epr ra me tax_exempt_and_government_entities_division uics legend taxpayer a individual b state t amount d ira x bank b county c date date month and you requested a waiver of the the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in letters dated 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code taxpayer a’s primary residence is in state t and she maintained an individual_retirement_account ira ira x with bank b in said state on or about date taxpayer a entered into discussions with employees of bank b in order to transfer or roll over amount d from her ira x into another ira that would be set up to hold real_estate notes taxpayer a was advised that bank b could arrange such a transaction if she transferred amount d into a non-qualified checking account and then wrote a check from said checking account for the purpose of purchasing the realty note for her ira taxpayer a then signed a bank b traditional_ira distribution form believing that she was effectuating the transfer of amount d into another ira that would hold real_estate notes finally on or about date taxpayer a wrote a check to cover the purchase of the real_estate note which note was eventually bought and recorded in county c state t taxpayer a discovered that the realty note which she owned was not in an ira during month when she was in the process of completing her calendar_year federal_income_tax return taxpayer a’s accountant individual b subsequently discovered that although taxpayer a’s real_estate note was not held in an ira the interest thereon was being contributed to an ira individual b took corrective action with respect to the real_estate note interest but as of the date of this ruling_request the real_estate note remains outside of an ira based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides in general that paragraph d does not apply to any amount required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day - requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a failure on the part of taxpayer a to accomplish her intended rollover because of her misplaced reliance on the advice of bank b personnel and bank b’s misunderstanding taxpayer a’s instructions with respect to the investment of amount d due to said misunderstanding bank b neither took appropriate steps to insure that amount d was contributed into an ira authorized to invest in and hold real_estate notes nor advised taxpayer a of the proper protocol with respect to setting up and maintaining an ira authorized to hold real_estate investments therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling zz letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount d to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 note that pursuant to code sec_408 this letter_ruling does not authorize the rollover of any amounts required to be distributed in accordance with code sec_401 made applicable to iras pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact a at eee please address all correspondence to se t ep ra t3 manager sincerely yours technical group frances v sloan employee plang enclosures deleted copy of letter_ruling notice of intention to disclose
